Citation Nr: 1416400	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-08 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for residuals of a laceration to the index finger of the left hand, manifested by a scar, numbness, and restriction of movement.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1980 to May 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claim for service connection for laceration of the left index finger.

In April 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in Jackson, Mississippi.  A hearing transcript is associated with the Virtual VA electronic records storage system (Virtual VA).  

A review of the Virtual VA reveals a transcript of the Veteran's travel Board hearing and VA treatment records, dated from September 2010 to September 2012.  All other documents are either duplicative of the paper claims file or not relevant to the current appeal.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  As the Veteran has testified before the Board that his claimed in-service laceration has resulted in a scar, numbness, and restriction of movement, the Board has recharacterized the issues on appeal as listed on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

The Veteran seeks service connection for residuals of a laceration to his index finger of his left hand, which he claims is occurred in service.  During the April 2013 travel Board hearing, the Veteran testified that, when he was opening a can of ham, the ship he was serving on hit a wave, which caused him to cut his left index finger.  The Veteran testified that the laceration went through a finger joint and that his finger stayed intact only by his skin.  He testified that the ship's medic was able to reattach the finger, but that it never healed correctly.   As a result of the in-service laceration, the Veteran asserts that he currently suffers from a scar, numbness, and restriction of movement of his left index finger.

At the outset, the Board notes that the only service treatment records (STRs) on file are the Veteran's entrance exams.  A review of the claims file reveals that the RO made several attempt to ascertain the STRs from the Veteran and the National Personnel Records Center (NPRC) through the Personnel Information Exchange System (PIES).  NPRC's original response indicated that both the entrance and separation exams were available.  However, the claims file only contains copies of the Veteran's May 1980 entrance exam.  In light of the need to remand for further development, as will be discussed below, another request for the Veteran's STRs should be made.

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of the residuals of a laceration to his left index finger.  Although the Veteran's Social Security Administration (SSA) records and VA and private treatment records do not contain a diagnosis of a disability related to the Veteran's claim, he certainly is competent to report that he has a scar that was a result of an in-service finger laceration.  See Layno v. Brown, 6 Vet. App. 465, 470 (2004); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Furthermore, the Veteran's private treatment records include complaints of tingling and burning pain in his fingers.  

Therefore, the Board finds that, in light of the absence of almost all of the Veteran's service treatment records, his testimony regarding an in-service laceration to his left index finger, and his competent assertion that has a scar as a result of his finger laceration is sufficient to trigger the duty on the part of VA to provide an examination as to these service connection claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4)  presents a low threshold for the requirement that evidence indicates a claimed disability may be associated military service for the purposes of a VA examination).  Therefore, the Veteran should be afforded VA examinations so as to determine the nature and etiology of the residuals to his left finger laceration.

Additionally, during the August 2013 Board hearing the Veteran testified that he had been previously treated by Dr. Thornberry.  No treatment records from Dr. Thornberry, regarding the Veteran's left index finger, are associated with the Veteran's claim file; therefore, there may be outstanding medical records in this case that should be obtained for consideration in the Veteran's appeal.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for residuals of his left index finger laceration, and the RO should seek appropriate authorization from the Veteran and take the necessary actions to obtain all treatment records from the facilities that the Veteran identifies. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service treatment records from the Permanent Electronic Records and Evaluation Center (EREC) through the PIES/DPRIS interface, or any other appropriate resource(s).  

If any of the requested service treatment records are not available, a formal finding of unavailability should be prepared and associated with the claims file.  The Veteran should be notified in this regard.

2.  The Veteran should be given an opportunity to identify any healthcare provider who has treated his left hand.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Following the completion of the above development, and the receipt of any outstanding records, afford the Veteran for a VA examination to determine the nature and etiology of residuals from a left index finger laceration.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints-to specifically include his assertions of numbness, scaring, and restriction of movement-as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following:

(a)  Diagnose any disabilities associated with the Veteran's left hand. 

(b) For any current disability of the left hand found to exist, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that it was incurred in, aggravated by, or otherwise the result of the Veteran's active service, to include the laceration of the left index finger as described by the Veteran.

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms.  The Veteran's statements must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a rationale for doing so.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include any new evidence received.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


